Citation Nr: 1820801	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  09-22 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to recognition as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to age 18.  


WITNESSES AT HEARINGS ON APPEAL

The appellant and her sister


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The Veteran had active duty service from August 1942 to September 1944.  The Veteran passed away in April 2008.  The appellant is his daughter.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  A Board videoconference was held in June 2012.  Previuosly, a hearing was also held in 2011 before a Decision Review Officer (DRO).  

In June 2014, the Board remanded this case to obtain additional private medical records, and provide the opportunity further to obtain educational and vocational training records.  Additional development having been undertaken, the case has since returned to the Board.  


FINDINGS OF FACT

Prior to attainment of age 18, the appellant was not rendered permanently incapable of self-support by reason of physical or mental defect.   


CONCLUSION OF LAW

The criteria are not met to establish recognition as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to age 18.  38 U.S.C. §§ 101, 1521, 1542 (2012); 38 C.F.R. §§ 3.3(b)(4), 3.57, 3.356 (2017). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pension is a benefit payable by VA to veterans of a period of war because of a disability, or to survivors of such veterans.  38 U.S.C.A. §§ 101, 1521, 1542 (2012); 38 C.F.R. § 3.3(b)(4), 3.57, 3.356 (2017). 

Under the applicable criteria, the term "child" includes an unmarried person who, before reaching the age of 18 years, became permanently incapable of self-support through her own efforts by reason of physical or mental defect.  38 U.S.C. § 101 (4)(A); 38 C.F.R. §§ 3.57, 3.356. 

To establish entitlement to basic eligibility to benefits as a "helpless child," regulations state that child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1996). 

Where the child of a deceased veteran is not in the custody of a surviving spouse who has basic eligibility to receive improved pension, pension shall be paid to the child at the maximum rate of death pension, reduced by the amount of the child's countable annual income.  38 U.S.C.A. § 1542; 38 C.F.R. § 3.24.  In determining income for this purpose, all payments of any kind from any source (including salary, retirement or annuity payments, or similar income, which has been waived) are counted as income during the 12-month period in which received, unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Exclusions from income do not include Social Security disability benefits.  38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii). 

The standard for making a determination whether status of "helpless child" is warranted has been set forth under 38 C.F.R. § 3.356.  

The conditions which determine permanent incapacity for self-support are as follows:

(a) Basic determinations.  A child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years. 

(b) Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not controlling.  Principal factors for consideration are: 

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

Having reviewed this case, the primary sources of factual background consist of medical history going back two decades, and further the several lay witness statements of family members and other associates that recount an earlier medical history.  Some of the original medical and vocational records from around when the appellant was age 18 or earlier, are no longer on file.  The Board's June 2014 remand was to obtain these prior records and verification of the same.  Additional records were obtained.  Also documented, many relevant records were no longer available.  There is sufficient basis to proceed, given that all reasonable avenues of evidentiary development have been explored.  There is no indication of any further inquiry needed or outstanding records to obtain.

The Board finds that on the whole, the evidence does not support recovery.  The appellant as the Veteran's daughter seeks to establish pension entitlement.  The basis given for pension eligibility is that she meets the criteria for status as a "helpless child."  However, the Board finds that the she did not lose the capacity for self-support prior to age 18.  That is not to say, there were no significant medical conditions.  The appellant had some psychological issues documented then, since further claimed to have resulted from injuries during three automobile accidents before age 18.  In Board hearing testimony the appellant avers that these accidents resulted in traumatic brain injury (TBI) on at least one occasion.  All the same, permanent incapacity for self-support prior to age 18 is not clearly or probably shown.  

Rather the appellant during her subsequent adult life was capable of working several years, in what appears to be nothing less than gainful employment, ended only by on-the-job injury.  Records further indicate, the appellant was able to earn her GED high school equivalency degree, and later commence if not complete a course of postsecondary education.  There appear to have been several reasons for work and educational interruptions, and not exclusively due to some overriding medical condition that clearly precluded those key activities.  The available records do not ever show a medical diagnosis, back then or retrospectively, to substantiate the claimed incapacity.

The Board has considered the extensive lay witness statements provided by family members and other associates, attesting to the appellant's condition during the time period in question.  Whereas these statements are competent on their face, no question, there is still no basis to conclude upon the same that the appellant could not work, attend school, or otherwise support herself through gainful contribution to an economically sustainable situation.  It is acknowledged the appellant had some psychological difficulties growing up, but it is not indicated what those were and how they resolved.  The appellant did successfully raise a child, that is clearly attested to.  Were these statements to point in the direction of some objective medical, vocational, educational record that would point anything out, then there would be follow up.  There is not such indication.  

The medical issues or problems the appellant may have had prior to age 18, did not attain or approximate the standard for finding that she would have been incapable of self-support as of then.  Thus, there is no reason to conclude that she should be legally recognized as a continuing "child" for VA pension purposes.

The criteria for basic eligibility for pension are not met.  Accordingly, the claim must be denied. 


ORDER

The claim for recognition as the helpless child of the Veteran based upon permanent incapacity for self-support prior to age 18 is denied.   



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


